DETAILED ACTION
REMARKS
The response received on 12/17/2020 has been placed in the file and was considered by the examiner.  An action on the merits follows.
Applicant has amended claims 35,  45 and 53.  Claims 1-34, 39, 43-44, 46-47, 52 have been canceled.    Claims 35-38,40-42, 45, 48-51 and 53 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
 	
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered
Applicant argues	

    PNG
    media_image1.png
    385
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    112
    657
    media_image2.png
    Greyscale


	Examiner’s response
	See 35 USC 112 rejection below.   Cahill discloses “it may comprise registering at least one image from each modality to an atlas image or model”.   Where all registration algorithms, require determining the transform before applying the transforms, which registers the image for each modality to the model.

Applicant argues	

    PNG
    media_image3.png
    496
    594
    media_image3.png
    Greyscale

	Examiner’s response
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Blaffer discloses the mesh model.  Cahill teaches registering multiple images of different modalities with a “shape model”.    The combination teaches this limitation.  
	Any and all registrations of images/models require a coordinate transformation.   Does Applicant have a specific definition for this term, which is differently than what is known in the art?
	The Examiner understands this as the following examples below


    PNG
    media_image4.png
    251
    915
    media_image4.png
    Greyscale

 From https://giscourses.cfans.umn.edu/sites/giscourses.cfans.umn.edu/files/5480chapter4_tranf_excerpt.pdf

    PNG
    media_image5.png
    545
    597
    media_image5.png
    Greyscale

Applicant argues

    PNG
    media_image6.png
    147
    602
    media_image6.png
    Greyscale

Examiners response:
The disclosure does not use the term “updated contour”.  A plain reading of this term would be the output following the two applying and registering step.  What does Applicant believe this means?


    PNG
    media_image7.png
    31
    607
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    413
    591
    media_image8.png
    Greyscale

Examiners response:
	The References need not explicitly show problems or solution to problems that are shown in Applicant’s Specification.  
	As shown in the Advisory Office Action (12/15/20), it is plainly obvious that different modalities show portions of structure not depicted by the others.  Applicant is arguing limitation which are not claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35, 37-38, 40-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “determining a coordinate transform which defines a registration between the first image, the second image, and the common adaptive mesh wherein the coordinate transform is determined based on at least the common adaptive mesh”.  The Examiner agrees, the disclosure recites support for the limitation1, but does not explain what this limitation means.  

In other words, there not a single coordinate transform which can register the first image, the second image, and the common adaptive mesh.  To align these three items, one must determine atleast two of (a),(b),(c) above.  
Referring back to the disclosure [0041-0042], this limitation appears to many different meanings, which are different than what the claim plainly states.  It could mean :
“Points of the adaptive mesh may be mapped onto points in the first or second image”
“A coordinate transform may be established which defines a relation between a coordinate system of the first image and a coordinate system of the second image”
“the adaptive mesh may be defined with respect to the coordinate system of one of the images, and a coordinate transform may be established mapping the points of the mesh and of the image onto points of another image” (this appears to state one image and the mesh have the same coordinate system already, ie they are already registered)
“The registration may be based on the adaptive mesh and the feature information in one or more of the images.”

“For example, a registration of a mesh to an image is computed.  After that, the transform representing the registration may be inverted and used to register the two images.”
Thus, the plaining meaning of the claim is not clear.  
Note:  MPEP 2111.01.I "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)
Claims  37-38, 40-42 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blaffert (PGPub 20100232645), hereafter referred to as Blaffert in view of Trofimov (PGPub 2008/0085042), hereafter referred to as Trofimov in view of Cahill (PGPub 2007/0036402), hereafter referred to as Cahill.
Regarding claim 35, Blaffert discloses a system for establishing a contour of a structure comprising: 
one or more computer processors configured to: 
receive a first diagnostic image from a first imaging modality, the first diagnostic image at least partially representing the structure; (Blaffert, paragraph 22, “At 12, CT images of a nominal or typical heart are generated in several different phases of action…  At 14, a "SPECT-like" image is generated by combining the CT image data describing the heart or a portion thereof…”, where the Spect-like image is the first diagnostic image which is generated from CT imagery)
(Blaffert, paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”), wherein the first and second images both depict common portions of the structure and the first image depicts a portion of the structure not depicted by the second image; (inherently disclosed.  The same combination of imaging modalities are used as in Applicant’s disclosure pg. 3 lines 25-30 and the same body region is imaged by both the CT and SPECT )
initializing a common adaptive mesh to represent an approximate contour of the structure; (Blaffert, paragraph 22, “The defined mesh model is stored in the standard mesh model memory 44.”; paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”)
performing a deforming step including: 
applying a first force to a first part of the common adaptive mesh based on a corresponding portion of the structure in the first image; (Blaffert, paragraph 23, “At 18, a mesh adaptation protocol is executed to adapt the mesh model to conform toward the SPECT-like image. For instance, the mesh model can be pulled toward the SPECT-like model image dimension while enforcing certain constraints that ensure that the mesh model is not pulled beyond a predefined acceptable threshold level.”; paragraph 24, “Optionally, if a combined SPECT-CT imaging system is used, the CT imaging system can be used to generate CT images of the heart. The previously discussed CT image-based standardized mesh model can be adapted to the patient's actual CT images, and the CT-adapted model can then be used as the starting point for the mesh adaptation process.”; Where the initial model is first modified using the CT images, followed by modification based on SPECT or PET)
(Blaffert, paragraph 25, “According to the method, at 32, a mesh adaptation protocol is initiated. The mesh adaptation protocol is a routine similar to the routine 18 described above with regard to FIG. 1. At 34, a first force is applied to the mesh model (e.g., of a nominal or typical heart) to draw the model toward a shape of a SPECT model of the patient's heart.”, see also paragraph 39)

But does not expressly disclose “determining a coordinate transform which defines a registration between the first image, the second image, and the common adaptive mesh wherein the coordinate transform is determined based on at least the common adaptive mesh; and 
registering the first and second images with the coordinate transform; and -3- ”

	Cahill discloses 
“determining a coordinate transform which defines a registration between the first image, the second image, and the common adaptive mesh wherein the coordinate transform is determined based on at least the common adaptive mesh; and registering the first and second images with the coordinate transform; (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”) (Cahill, paragraph 55 & 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”, where this process requires determining a coordinate transform for at least one image from each modality to an atlas image or model, followed by registering (moving) the images from each modality based on the transform) and -3-“
Blaffert and Cahill are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to register the first and second images and the model of Blaffert  as shown by Cahill.
The suggestion/motivation for doing so would have been to properly modify the model, one must first  register the images in order for the model to be accurate.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

repeating the deforming step until the adaptive mesh has converged; and (Blaffert, paragraph 37, “The algorithm for applying the first force utilizes various landmarks in the image in order to draw the mesh model in one or more appropriate directions. For instance, the atria of the heart are typically much darker than other areas, and can thus be easily identified. Using the atria as landmarks, the mesh model can be pulled or otherwise manipulated until the structures of the mesh model align to the structures in the SPECT image. Other identifiable heart structures (e.g., aorta, ventricles, vena cava, pulmonary vein, carotid artery, valves, etc.) can be utilized in a similar manner to match the shape of the mesh model to the SPECT (or PET) image of the patient's heart.”, discloses deforming the adaptive mesh until each portion of the heart has been processed (converged))

Blaffert discloses displaying the 3D mesh model, but does not expressly disclose displaying the first and second images.
(Trofimov, paragraph 49)
Blaffert and Trofimov are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to display the first and second images (CT and SPECT/PET) with the model of Blaffert as shown by Trofimov.
The suggestion/motivation for doing so would have been to allow a user to see the input images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Blaffert in view of Cahill with Trofimov to obtain the invention as specified in claim 35.

Regarding claim 45, Blaffert discloses a method for establishing a contour of a structure comprising:
with one or more computer processors, receiving a first diagnostic image from a first imaging modality, the first diagnostic image at least partially representing the structure; (Blaffert, paragraph 22, “At 12, CT images of a nominal or typical heart are generated in several different phases of action” )
with the one or more computer processors, receiving a second diagnostic image from a second imaging modality, the second imaging modality being different form the first imaging modality, the second diagnostic image at least partially representing the structure, wherein the first and second images both depict common -5- portions of the structure and the first image depicts a portion of the structure not depicted by the second image; (Blaffert, paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”) (inherently disclosed.  The same combination of imaging modalities are used as in Applicant’s disclosure pg. 3 lines 25-30 and the same body region is imaged by both the CT and SPECT )
with the one or more computer processors, initializing a common adaptive mesh to represent an approximate contour of the structure; (Blaffert, paragraph 22, “The defined mesh model is stored in the standard mesh model memory 44.”; paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”)
with the one or more computer processors establishing the contour of the structure including:
applying a first force to a first part of the common adaptive mesh based on a corresponding portion of the structure in the first image, (Blaffert, paragraph 23, “At 18, a mesh adaptation protocol is executed to adapt the mesh model to conform toward the SPECT-like image. For instance, the mesh model can be pulled toward the SPECT-like model image dimension while enforcing certain constraints that ensure that the mesh model is not pulled beyond a predefined acceptable threshold level.”; paragraph 24, “Optionally, if a combined SPECT-CT imaging system is used, the CT imaging system can be used to generate CT images of the heart. The previously discussed CT image-based standardized mesh model can be adapted to the patient's actual CT images, and the CT-adapted model can then be used as the starting point for the mesh adaptation process.”; Where the initial model is first modified using the CT images, followed by modification based on SPECT or PET)
applying a second force to the first part of the common adaptive mesh based on a corresponding portion of the structure in the second image; and (Blaffert, paragraph 25, “According to the method, at 32, a mesh adaptation protocol is initiated. The mesh adaptation protocol is a routine similar to the routine 18 described above with regard to FIG. 1. At 34, a first force is applied to the mesh model (e.g., of a nominal or typical heart) to draw the model toward a shape of a SPECT model of the patient's heart.”, see also paragraph 39)

But does not expressly disclose “registering the first and second images using the common adaptive mesh and establishing an updated contour of the common adaptive mesh;-3- ”

	Cahill discloses 
“registering the first and second images using the common adaptive mesh and establishing an updated contour of the common adaptive mesh; (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”) (Cahill, paragraph 55 & 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”, where this process requires determining a coordinate transform for at least one image from each modality to an atlas image or model, followed by registering (moving) the images from each modality based on the transform) and -3-“
Blaffert and Cahill are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to register the first and second images and the model of Blaffert  as shown by Cahill.
The suggestion/motivation for doing so would have been to properly modify the model, one must first  register the images in order for the model to be accurate.


with a display, displaying the first and second images and the common adaptive mesh. (Blaffert, Fig. 4 discloses displaying the 3D mesh model)
Blaffert discloses displaying the 3D mesh model, but does not expressly disclose displaying the first and second images, with the common adaptive mesh displayed as an overlay on the first and second images”.
	Trofimov discloses “displaying the first and second images with the common adaptive mesh displayed as an overlay on the first and second images.” (Trofimov, paragraph 49, “For example, anatomical and/or functional detail from the real-time image may be superimposed on the pre-acquired image”)
Blaffert and Trofimov are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to display the first and second images (CT and SPECT/PET) with the model of Blaffert as shown by Trofimov.
The suggestion/motivation for doing so would have been to allow a user to see the input images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
.

Claim 36-38, 40-42, 48-49 , 51 & 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blaffert in view of Trofimov in view of Cahill (PGPub 2007/0036402), hereafter referred to as Cahill.
Regarding claim 36, Blaffert in view of Trofimov discloses the system according to claim 35, wherein the one or more processors are configured to:
But does not expressly disclose “determine a coordinate transform which defines a registration between the first image, the second image, and the common adaptive mesh; and register the first and second images with the coordinate transform”
Cahill discloses “determine a coordinate transform which defines a registration between the first image, the second image, and the common adaptive mesh; and register the first and second images with the coordinate transform” (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”)
Blaffert and Cahill are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to register the first and second images and the model of Blaffert  as shown by Cahill.
The suggestion/motivation for doing so would have been to properly modify the model, one must first  register the images in order for the model to be accurate.

Therefore, it would have been obvious to combine Blaffert in view of Trofimov with Cahill to obtain the invention as specified in claim 2.

Regarding claim 37, Blaffert in view of Trofimov in view of Cahill discloses the system according to claim 36, wherein the one or more processors are configured to determine the coordinate transform by:
mapping the common adaptive mesh onto points in the first image to establish a transform between the common adaptive mesh and the first image; (Blaffert, paragraph 23, “At 18, a mesh adaptation protocol is executed to adapt the mesh model to conform toward the SPECT-like image. For instance, the mesh model can be pulled toward the SPECT-like model image dimension while enforcing certain constraints that ensure that the mesh model is not pulled beyond a predefined acceptable threshold level.”; paragraph 24, “Optionally, if a combined SPECT-CT imaging system is used, the CT imaging system can be used to generate CT images of the heart. The previously discussed CT image-based standardized mesh model can be adapted to the patient's actual CT images, and the CT-adapted model can then be used as the starting point for the mesh adaptation process.”; Where the initial model is first modified using the CT images, followed by modification based on SPECT or PET)
	mapping the common adaptive mesh model onto points in the second image to establish a transform between the common mesh and the second image; and (Blaffert, paragraph 25, “According to the method, at 32, a mesh adaptation protocol is initiated. The mesh adaptation protocol is a routine similar to the routine 18 described above with regard to FIG. 1. At 34, a first force is applied to the mesh model (e.g., of a nominal or typical heart) to draw the model toward a shape of a SPECT model of the patient's heart.”, see also paragraph 39)
deriving the coordinate transform from the transforms between the common adaptive mesh and the first and second images. (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”)

Regarding claim 38, Blaffert in view of Trofimov in view of Cahill discloses the system according to claim 36, wherein the one or more processors are further configured to:
after registering the first and second images, repeating applying the first force to the common adapter mesh and applying the second force to the common adapter mesh to establish the contour of the structure.(see claim 1,  a plurality of forces are applied to nodes in the mesh)

Regarding claim 40, Blaffert in view of Trofimov in view of Cahill discloses the system according to claim 36, wherein the structure is an internal organ of an imaged patient and the adaptive mesh model of the internal organ, wherein applying the first and second forces adapts the adaptive mesh to the contour of the organ of the imaged patient. (Blaffert, abstract, “heart”)

Regarding claim 41, Blaffert in view of Trofimov in view of Cahill discloses the system according to claim 40, wherein the one or more computer processors are further configured to iteratively:
(Cahill, paragraph 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”)

Regarding claim 42, Blaffert in view of Trofimov in view of Cahill discloses the system according to claim 40, wherein the one or more computer processors are further configured to:
after registering the first and second images, repeating applying first and second forces based on the re-registered first and second images to re-adapt the common adaptive mesh to the contour of the internal organ of the imaged patient;  re-determine the coordinate transform which defines registration between the first image, the second image, and the common adaptive mesh; re-registering the first and second images with the re-determined coordinate transform; and re-adapting the common adaptive mesh based on the re-registered first and second images. (Cahill, paragraph 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”)

Regarding claim 48, Blaffert in view of Trofimov in view of Cahill discloses method according to claim method according to claim 45, wherein registering the first and second images includes:
with the one or more computer processors, mapping the common adaptive mesh onto points in the first image; (Blaffert, paragraph 23, “At 18, a mesh adaptation protocol is executed to adapt the mesh model to conform toward the SPECT-like image. For instance, the mesh model can be pulled toward the SPECT-like model image dimension while enforcing certain constraints that ensure that the mesh model is not pulled beyond a predefined acceptable threshold level.”; paragraph 24, “Optionally, if a combined SPECT-CT imaging system is used, the CT imaging system can be used to generate CT images of the heart. The previously discussed CT image-based standardized mesh model can be adapted to the patient's actual CT images, and the CT-adapted model can then be used as the starting point for the mesh adaptation process.”; Where the initial model is first modified using the CT images, followed by modification based on SPECT or PET)
with the one or more computer processors, mapping the common adaptive mesh onto points in the second image; (Blaffert, paragraph 25, “According to the method, at 32, a mesh adaptation protocol is initiated. The mesh adaptation protocol is a routine similar to the routine 18 described above with regard to FIG. 1. At 34, a first force is applied to the mesh model (e.g., of a nominal or typical heart) to draw the model toward a shape of a SPECT model of the patient's heart.”, see also paragraph 39)
with one or more computer processors, estimating coordinate transforms between the common adaptive mesh and the first and second images; and  (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”)
with one or more computer processors, registering the first and second images with the estimated coordinate transforms. (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”)

Regarding claim 49, Blaffert in view of Trofimov in view of Cahill discloses method according to claim 48, wherein the structure is an internal organ of an imaged patient and the adaptive mesh is (Blaffert, Fig. 4)

Regarding claim 51, Blaffert in view of Trofimov in view of Cahill discloses method according to claim method according to claim 48, further including with the computer processor, iteratively adapting the common adaptive mesh and re-estimating a transform which transforms the first and second images into registration. (Cahill, paragraph 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”)

Regarding claim 53, Blaffert discloses a method for establishing a contour of a structure comprising: 
with one or more computer processors, receiving a first diagnostic image from a first imaging modality, the first diagnostic image at least partially representing the structure;  -7- (Blaffert, paragraph 22, “At 12, CT images of a nominal or typical heart are generated in several different phases of action” )
with the one or more computer processors, receiving a second diagnostic image from a second imaging modality, the second imaging modality being different form the first imaging modality, the second diagnostic image at least partially representing the structure; (Blaffert, paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”)
with the one or more computer processors, initializing a common adaptive mesh to represent an approximate contour of the structure; (Blaffert, paragraph 22, “The defined mesh model is stored in the standard mesh model memory 44.”; paragraph 23,” At 16, a mesh model that corresponds to the SPECT-like image, and is overlaid on a SPECT or PET image of the patient's heart.”)

deforming the common adaptive mesh by iteratively applying a first force to a first part of the common adaptive mesh based on a corresponding portion of the structure in the first image, (Blaffert, paragraph 23, “At 18, a mesh adaptation protocol is executed to adapt the mesh model to conform toward the SPECT-like image. For instance, the mesh model can be pulled toward the SPECT-like model image dimension while enforcing certain constraints that ensure that the mesh model is not pulled beyond a predefined acceptable threshold level.”; paragraph 24, “Optionally, if a combined SPECT-CT imaging system is used, the CT imaging system can be used to generate CT images of the heart. The previously discussed CT image-based standardized mesh model can be adapted to the patient's actual CT images, and the CT-adapted model can then be used as the starting point for the mesh adaptation process.”; Where the initial model is first modified using the CT images, followed by modification based on SPECT or PET) applying a second force to the first part of the common adaptive mesh based on a corresponding portion of the structure in the second image; and (Blaffert, paragraph 25, “According to the method, at 32, a mesh adaptation protocol is initiated. The mesh adaptation protocol is a routine similar to the routine 18 described above with regard to FIG. 1. At 34, a first force is applied to the mesh model (e.g., of a nominal or typical heart) to draw the model toward a shape of a SPECT model of the patient's heart.”, see also paragraph 39) (where this iteratively goes through a plurality of parts in the model.)
with a display, displaying the (Blaffert, Fig. 4 discloses displaying the 3D mesh model, paragraph 40, “FIG. 4 shows a screenshot 110 of various CT-image angles and a constructed 3D mesh model 112 of a heart, which is generated using an approach for heart orientation estimation that is typically employed for SPECT images, wherein the approach has the separate steps of heart model construction and heart model adaptation.”)
wherein the first and second images both depict common portions of the structure and both depict portions of the structure not depicted by the other (inherently disclosed.  The same combination of imaging modalities are used as in Applicant’s disclosure pg. 3 lines 25-30 and the same body region is imaged by both the CT and SPECT )

But does not expressly disclose “after the deforming registering the first and second images using the deformed common adaptive mesh;”
Cahill discloses “after the deforming registering the first and second images using the deformed common adaptive mesh;” and  (Cahill, paragraph 89, “The correspondence relationship defined by mapping engine 702 may comprise registering at least one image from the first modality to at least one image from the second modality, or it may comprise registering at least one image from each modality to an atlas image or model. The registration scheme employed may be parametric or non-parametric, and it may include intensity-based, correlation-based, or mutual information-based registration.”) (Cahill, paragraph 55 & 85, “The optimization is usually carried out through an iterative procedure to find the best possible match.”)
Blaffert and Cahill are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to register the first and second images and the model of Blaffert  as shown by Cahill.
The suggestion/motivation for doing so would have been to properly modify the model, one must first  register the images in order for the model to be accurate.


But does not expressly disclose “with a display, displaying the first and second images and the common adaptive mesh with the common adaptive mesh displayed as an overlay on the first and second images; “
Trofimov discloses “with a display, displaying the first and second images and the common adaptive mesh with the common adaptive mesh displayed as an overlay on the first and second images; “ (Trofimov, paragraph 49, “For example, anatomical and/or functional detail from the real-time image may be superimposed on the pre-acquired image”)
Blaffert and Trofimov are combinable because they are from the same field of endeavor of medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to display the first and second images (CT and SPECT/PET) with the model of Blaffert as shown by Trofimov.
The suggestion/motivation for doing so would have been to allow a user to see the input images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Blaffert in view of Trofimov with Cahill to obtain the invention as specified in claim 53.

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blaffert in view of Trofimov in view of Cahill in view of McNutt (Patent 7,796,790), hereafter referred to as McNutt. 
Regarding claim 50,  Blaffert in view of Trofimov in view of Cahill discloses the method according to claim 45, further including:
But does not expressly disclose “selecting a shape model from a database storing shape models of a plurality of organs, and initializing the common adaptive mesh with the selected shape model.”
McNutt discloses “selecting a shape model from a database storing shape models of a plurality of organs, and initializing the common adaptive mesh with the selected shape model.” (McNutt, Col. 2 Lines 3-10, “A shape model of an organ is selected.”, See also, Fig. 1, #50 and Abstract)
Blaffert and McNutt are combinable because are in the same field of endeavor of fitting images to an adaptive mesh model of an organ.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to replace the initial single model with a database of models where the user is allowed to select the model based on which organ is being modelled.
The suggestion/motivation for doing so would have been to allow multiple organs to be modelled.
Therefore, it would have been obvious to combine Blaffert in view of Trofimov in view of Cahill with McNutt to obtain the invention as specified in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        /GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0041] The system may further comprise a transform-establishing subsystem 4 for establishing a coordinate transform defining a registration between the first image, the second image, and the adaptive mesh.  This registration may be based on the adaptive mesh and the feature information in one or more of the images.  
        Points of the adaptive mesh may be mapped onto points in the first or second image.  A coordinate transform may be established which defines a relation between a coordinate system of the first image and a coordinate system of the second image.  For example, the adaptive mesh may be defined with respect to the coordinate system of one of the images, and a coordinate transform may be established mapping the points of the mesh and of the image onto points of another image.  To this end, feature information of that other image may be used and compared with the shape of the adaptive mesh.  It is also possible to establish coordinate transforms from the adaptive mesh to different images; the transform from one image to the other can be derived from the transforms mapping the adaptive mesh to each of the images.
        [0042] The registration may be based on the adaptive mesh and the feature information in one or more of the images.  For example, a registration of a mesh to an image is computed.  After that, the transform representing the registration may be inverted and used to register the two images.  To start, for a given image, a mesh of fixed shape may be registered to the image via a parametric transformation (for example, but not limited to, an affine transformation).  This registration may be controlled by "forces" established between mesh points (or triangles) and corresponding image points (also called target points or target surfaces) which may lead to a so-called external energy.  For example, such an external energy may be computed as a sum of energies of imaginary springs attached between the mesh points and the target structures.  By minimizing the external energy with respect to the parametric transform, the mesh may be aligned, or registered, with the image.  To register two images, the transform may be inverted, if necessary.  Instead of transforming the mesh to either image, an inverse transform may be used to align each image with the mesh.  This is a way of establishing registration parameters between the two images.